Exhibit 10.1

 

METALS USA, INC.

 

2002 LONG-TERM INCENTIVE PLAN

 


1.                                       PURPOSE.  THE PURPOSE OF THIS 2002
LONG-TEM INCENTIVE PLAN (THE “PLAN”) OF METALS USA, INC., A DELAWARE CORPORATION
(THE “COMPANY”), IS TO ADVANCE THE INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS
BY PROVIDING A MEANS TO ATTRACT, RETAIN AND REWARD EXECUTIVE OFFICERS, OTHER KEY
EMPLOYEES, DIRECTORS AND CONSULTANTS OF AND SERVICE PROVIDERS TO THE COMPANY AND
ITS SUBSIDIARIES, AND TO ENABLE SUCH PERSONS TO ACQUIRE OR INCREASE A
PROPRIETARY INTEREST IN THE COMPANY, THEREBY PROMOTING A CLOSER IDENTITY OF
INTERESTS BETWEEN SUCH PERSONS AND THE COMPANY’S STOCKHOLDERS.


 


2.                                       DEFINITIONS.  THE DEFINITIONS OF AWARDS
UNDER THE PLAN, INCLUDING OPTIONS, SARS (INCLUDING LIMITED SARS), RESTRICTED
STOCK, PERFORMANCE SHARES, DEFERRED STOCK, STOCK GRANTED AS A BONUS OR IN LIEU
OF OTHER AWARDS, DIVIDEND EQUIVALENTS AND OTHER STOCK-BASED AWARDS ARE SET FORTH
IN SECTION 6 OF THE PLAN.  SUCH AWARDS, TOGETHER WITH ANY OTHER RIGHT OR
INTEREST GRANTED TO A PARTICIPANT UNDER THE PLAN, ARE TERMED “AWARDS.” FOR
PURPOSES OF THE PLAN, THE FOLLOWING ADDITIONAL TERMS SHALL BE DEFINED AS SET
FORTH BELOW:


 


(A)                                  “AWARD AGREEMENT” MEANS ANY WRITTEN
AGREEMENT, CONTRACT, NOTICE OR OTHER INSTRUMENT OR DOCUMENT EVIDENCING AN AWARD.


 


(B)                                 “BENEFICIARY” SHALL MEAN THE PERSON,
PERSONS, TRUST OR TRUSTS WHICH HAVE BEEN DESIGNATED BY A PARTICIPANT IN HIS OR
HER MOST RECENT WRITTEN BENEFICIARY DESIGNATION FILED WITH THE COMMITTEE TO
RECEIVE THE BENEFITS SPECIFIED UNDER THE PLAN UPON SUCH PARTICIPANT’S DEATH OR,
IF THERE IS NO DESIGNATED BENEFICIARY OR SURVIVING DESIGNATED BENEFICIARY, THEN
THE PERSON, PERSONS, TRUST OR TRUSTS ENTITLED BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION TO RECEIVE SUCH BENEFITS.


 


(C)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(D)                                 A “CHANGE IN CONTROL” SHALL BE DEEMED TO
HAVE OCCURRED IF:


 


(I)                                     ANY PERSON IS OR BECOMES THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY (NOT INCLUDING IN THE SECURITIES
BENEFICIALLY OWNED BY SUCH PERSON ANY SECURITIES ACQUIRED DIRECTLY FROM THE
COMPANY) REPRESENTING 50% OR MORE OF THE TOTAL VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING VOTING SECURITIES, EXCLUDING THE COMPANY OR AN EMPLOYEE BENEFIT
PLAN OF THE COMPANY AND ANY PERSON WHO BECOMES SUCH A BENEFICIAL OWNER IN
CONNECTION WITH A TRANSACTION DESCRIBED IN CLAUSE (1) OF CLAUSE (III) BELOW OR
WHO BECOMES A BENEFICIAL OWNER PURSUANT TO THE REORGANIZATION PLAN;


 


(II)                                  THE FOLLOWING INDIVIDUALS CEASE FOR ANY
REASON TO CONSTITUTE A MAJORITY OF THE NUMBER OF DIRECTORS THEN SERVING: 
INDIVIDUALS WHO, ON THE EFFECTIVE DATE, CONSTITUTE THE BOARD AND ANY NEW
DIRECTOR (OTHER THAN A DIRECTOR WHOSE INITIAL ASSUMPTION OF OFFICE IS IN
CONNECTION WITH AN ACTUAL OR THREATENED ELECTION CONTEST, INCLUDING BUT NOT
LIMITED TO A CONSENT SOLICITATION, RELATING TO THE ELECTION OF DIRECTORS OF THE
COMPANY) WHOSE APPOINTMENT OR ELECTION BY THE BOARD OR NOMINATION FOR ELECTION
BY THE COMPANY’S STOCKHOLDERS WAS APPROVED OR

 

--------------------------------------------------------------------------------


 


RECOMMENDED BY A VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL
IN OFFICE WHO EITHER WERE DIRECTORS ON THE EFFECTIVE DATE OR WHOSE APPOINTMENT,
ELECTION, OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED OR RECOMMENDED;


 


(III)                               THERE IS CONSUMMATED A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION OTHER THAN (1) A MERGER
OR CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION CONTINUING TO
REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE SURVIVING ENTITY OR ANY PARENT THEREOF) AT LEAST 50% OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING
ENTITY OR ANY PARENT THEREOF OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR
CONSOLIDATION, OR (2) A MERGER OR CONSOLIDATION EFFECTED TO IMPLEMENT A
RECAPITALIZATION OF THE COMPANY (OR SIMILAR TRANSACTION) IN WHICH NO PERSON IS
OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY (NOT INCLUDING IN THE SECURITIES BENEFICIALLY OWNED BY SUCH PERSON ANY
SECURITIES ACQUIRED DIRECTLY FROM THE COMPANY) REPRESENTING 50% OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


 


(IV)                              THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN
OF COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THERE IS CONSUMMATED AN
AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL
OF THE COMPANY’S ASSETS, OTHER THAN A SALE OR DISPOSITION BY THE COMPANY OF ALL
OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO AN ENTITY AT LEAST 50% OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF WHICH ARE OWNED BY PERSONS IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF THE COMPANY IMMEDIATELY
PRIOR TO SUCH SALE.


 


(E)                                  “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED FROM TIME TO TIME.  REFERENCES TO ANY PROVISION OF THE CODE
SHALL BE DEEMED TO INCLUDE REGULATIONS THEREUNDER AND SUCCESSOR PROVISIONS AND
REGULATIONS THERETO.


 


(F)                                    “COMMITTEE” MEANS THE COMPENSATION
COMMITTEE OF THE BOARD, OR SUCH OTHER BOARD COMMITTEE AS MAY BE DESIGNATED BY
THE BOARD TO ADMINISTER THE PLAN.  ANY SUCH COMMITTEE THAT IS AUTHORIZED TO
GRANT AWARDS TO PARTICIPANTS SUBJECT TO SECTION 16 OF THE EXCHANGE ACT (A
“SECTION 16 COMMITTEE”) SHALL, TO THE EXTENT NECESSARY TO COMPLY WITH RULE
16B-3, BE COMPRISED OF TWO OR MORE “NONEMPLOYEE DIRECTORS” WITHIN THE MEANING OF
RULE 16B-3 OR SHALL CONSTITUTE THE ENTIRE BOARD, AND ANY SUCH COMMITTEE THAT IS
AUTHORIZED TO GRANT AWARDS TO EXECUTIVE OFFICERS OF THE COMPANY (WHICH MAY OR
MAY NOT BE THE SAME COMMITTEE AS THE SECTION 16 COMMITTEE) SHALL, TO THE EXTENT
NECESSARY TO COMPLY WITH SECTION 162(M) OF THE CODE, BE COMPRISED OF TWO OR MORE
“OUTSIDE DIRECTORS” WITHIN THE MEANING OF SECTION 162(M); PROVIDED, HOWEVER,
THAT NO DIRECTOR WHO IS ALSO AN EMPLOYEE OF THE COMPANY MAY SIT ON ANY COMMITTEE
(OTHER THAN THE FULL BOARD WHEN IT IS SITTING AS THE SECTION 16 COMMITTEE).


 


(G)                                 “DISABILITY” MEANS:  (A) IN THE CASE OF A
PARTICIPANT WHOSE EMPLOYMENT WITH IS SUBJECT TO THE TERMS OF AN EMPLOYMENT
AGREEMENT, WHICH AGREEMENT INCLUDES A DEFINITION OF “DISABILITY,” THE TERM
“DISABILITY” AS USED IN THIS PLAN OR ANY AWARD AGREEMENT SHALL HAVE THE MEANING
SET FORTH IN SUCH EMPLOYMENT AGREEMENT DURING THE PERIOD THAT SUCH EMPLOYMENT
AGREEMENT REMAINS IN EFFECT; OR (B) THE TERM “DISABILITY” AS USED IN THE
LONG-TERM DISABILITY PLAN, IF ANY; OR (C) IF THERE IS NO SUCH PLAN, THE TERM
“DISABILITY” AS USED IN THIS PLAN OR ANY AWARD


 


2

--------------------------------------------------------------------------------



 


AGREEMENT SHALL MEAN A PHYSICAL OR MENTAL INFIRMITY WHICH IMPAIRS THE
PARTICIPANT’S ABILITY TO PERFORM SUBSTANTIALLY HIS OR HER DUTIES FOR A PERIOD OF
ONE HUNDRED EIGHTY (180) CONSECUTIVE DAYS.


 


(H)                                 EFFECTIVE DATE MEANS THE EFFECTIVE DATE FOR
THE REORGANIZATION PLAN (AS DEFINED IN THE REORGANIZATION PLAN).


 


(I)                                     “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED FROM TIME TO TIME.  REFERENCES TO ANY PROVISION
OF THE EXCHANGE ACT SHALL BE DEEMED TO INCLUDE RULES THEREUNDER AND SUCCESSOR
PROVISIONS AND RULES THERETO.


 


(J)                                     “FAIR MARKET VALUE” MEANS, WITH RESPECT
TO STOCK, AWARDS, OR OTHER PROPERTY, THE FAIR MARKET VALUE OF SUCH STOCK,
AWARDS, OR OTHER PROPERTY DETERMINED BY SUCH METHODS OR PROCEDURES AS SHALL BE
ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE, PROVIDED, HOWEVER, THAT IF THE
STOCK IS LISTED ON A NATIONAL SECURITIES EXCHANGE OR QUOTED IN AN INTERDEALER
QUOTATION SYSTEM, THE FAIR MARKET VALUE OF SUCH STOCK ON A GIVEN DATE SHALL BE
BASED UPON THE LAST SALES PRICE OR, IF UNAVAILABLE, THE AVERAGE OF THE CLOSING
BID AND ASKED PRICES PER SHARE OF THE STOCK ON SUCH DATE (OR, IF THERE WAS NO
TRADING OR QUOTATION IN THE STOCK ON SUCH DATE, ON THE NEXT PRECEDING DATE ON
WHICH THERE WAS TRADING OR QUOTATION) AS REPORTED IN THE WALL STREET JOURNAL (OR
OTHER REPORTING SERVICE APPROVED BY THE COMMITTEE).


 


(K)                                  “ISO” MEANS ANY OPTION INTENDED TO BE AND
DESIGNATED AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE
CODE.


 


(L)                                     “NONQUALIFIED STOCK OPTION” MEANS AN
OPTION THAT IS NOT AN ISO.


 


(M)                               “PARTICIPANT” MEANS A PERSON WHO, AT A TIME
WHEN ELIGIBLE UNDER SECTION 5 HEREOF, HAS BEEN GRANTED AN AWARD UNDER THE PLAN.


 


(N)                                 “PERSON” SHALL HAVE THE MEANING GIVEN IN
SECTION 3(A)(9) OF THE EXCHANGE ACT, AS MODIFIED AND USED IN SECTIONS 13(D) AND
14(D) THEREOF, EXCEPT THAT SUCH TERM SHALL NOT INCLUDE:  (I) THE COMPANY OR ANY
OF ITS SUBSIDIARIES; (II) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER
AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ANY OF ITS AFFILIATES; (III) AN
UNDERWRITER TEMPORARILY HOLDING SECURITIES PURSUANT TO AN OFFERING OF SUCH
SECURITIES; OR (IV) A CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE
STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF STOCK OF THE COMPANY.


 


(O)                                 “REORGANIZATION PLAN” MEANS THE PLAN OF
REORGANIZATION FOR THE COMPANY AND CERTAIN OF ITS SUBSIDIARIES AND AFFILIATES
DATED SEPTEMBER 18, 2002 WHICH WAS CONFIRMED PURSUANT TO AN ORDER OF THE
BANKRUPTCY COURT DATED OCTOBER 18, 2002.


 


(P)                                 “RULE 16B-3” MEANS RULE 16B-3, AS FROM TIME
TO TIME IN EFFECT AND APPLICABLE TO THE PLAN AND PARTICIPANTS, PROMULGATED BY
THE SECURITIES AND EXCHANGE COMMISSION UNDER SECTION 16 OF THE EXCHANGE ACT.


 


(Q)                                 “STOCK” MEANS THE COMMON STOCK, $.01 PAR
VALUE, OF THE COMPANY AND SUCH OTHER SECURITIES AS MAY BE SUBSTITUTED FOR STOCK
OR SUCH OTHER SECURITIES PURSUANT TO SECTION 4.


 


3

--------------------------------------------------------------------------------



 


(R)                                    “TEN-PERCENT STOCKHOLDER” MEANS A
PARTICIPANT, WHO, AT THE TIME AN INCENTIVE STOCK OPTION IS TO BE GRANTED TO HIM
OR HER, OWNS (WITHIN THE MEANING OF SECTION 422(B)(6) OF THE CODE) STOCK
POSSESSING MORE THAN TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING POWER OF ALL
CLASSES OF STOCK OF THE COMPANY, OR OF A “PARENT” OR “SUBSIDIARY” (AS SUCH TERMS
ARE DEFINED IN SECTION 6(B)(3) HEREOF).


 


3.                                       ADMINISTRATION.


 


(A)                                  AUTHORITY OF THE COMMITTEE.  THE PLAN SHALL
BE ADMINISTERED BY THE COMMITTEE.  THE COMMITTEE SHALL HAVE FULL AND FINAL
AUTHORITY TO TAKE THE FOLLOWING ACTIONS, IN EACH CASE SUBJECT TO AND CONSISTENT
WITH THE PROVISIONS OF THE PLAN:


 


(I)                                     TO SELECT PERSONS TO WHOM AWARDS MAY BE
GRANTED;


 


(II)                                  TO DETERMINE THE TYPE OR TYPES OF AWARDS
TO BE GRANTED TO EACH SUCH PERSON;


 


(III)                               TO DETERMINE THE NUMBER OF AWARDS TO BE
GRANTED, THE NUMBER OF SHARES OF STOCK TO WHICH AN AWARD WILL RELATE, THE TERMS
AND CONDITIONS OF ANY AWARD GRANTED UNDER THE PLAN (INCLUDING, BUT NOT LIMITED
TO, ANY EXERCISE PRICE, GRANT PRICE OR PURCHASE PRICE, ANY RESTRICTION OR
CONDITION, ANY SCHEDULE FOR LAPSE OF RESTRICTIONS OR CONDITIONS RELATING TO
TRANSFERABILITY OR FORFEITURE, EXERCISABILITY OR SETTLEMENT OF AN AWARD, AND
WAIVERS OR ACCELERATIONS THEREOF, PERFORMANCE CONDITIONS RELATING TO AN AWARD
(INCLUDING PERFORMANCE CONDITIONS RELATING TO AWARDS NOT INTENDED TO BE GOVERNED
BY SECTION 7(E) AND WAIVERS AND MODIFICATIONS THEREOF), BASED IN EACH CASE ON
SUCH CONSIDERATIONS AS THE COMMITTEE SHALL DETERMINE), AND ALL OTHER MATTERS TO
BE DETERMINED IN CONNECTION WITH AN AWARD;


 


(IV)                              TO DETERMINE WHETHER, TO WHAT EXTENT AND UNDER
WHAT CIRCUMSTANCES AN AWARD MAY BE SETTLED, OR THE EXERCISE PRICE OF AN AWARD
MAY BE PAID, IN CASH, STOCK, OTHER AWARDS, OR OTHER PROPERTY, OR AN AWARD MAY BE
CANCELED, FORFEITED, OR SURRENDERED;


 


(V)                                 TO DETERMINE WHETHER, TO WHAT EXTENT AND
UNDER WHAT CIRCUMSTANCES CASH, STOCK, OTHER AWARDS OR OTHER PROPERTY PAYABLE
WITH RESPECT TO AN AWARD WILL BE DEFERRED EITHER AUTOMATICALLY, AT THE ELECTION
OF THE COMMITTEE OR AT THE ELECTION OF THE PARTICIPANT;


 


(VI)                              TO PRESCRIBE THE FORM OF EACH AWARD AGREEMENT,
WHICH NEED NOT BE IDENTICAL FOR EACH PARTICIPANT;


 


(VII)                           TO ADOPT, AMEND, SUSPEND, WAIVE AND RESCIND SUCH
RULES AND REGULATIONS AND APPOINT SUCH AGENTS AS THE COMMITTEE MAY DEEM
NECESSARY OR ADVISABLE TO ADMINISTER THE PLAN;


 


(VIII)                        TO CORRECT ANY DEFECT OR SUPPLY ANY OMISSION OR
RECONCILE ANY INCONSISTENCY IN THE PLAN AND TO CONSTRUE AND INTERPRET THE PLAN
AND ANY AWARD, RULES AND REGULATIONS, AWARD AGREEMENT OR OTHER INSTRUMENT
HEREUNDER; AND


 

4

--------------------------------------------------------------------------------


 


(IX)                                TO MAKE ALL OTHER DECISIONS AND
DETERMINATIONS AS MAY BE REQUIRED UNDER THE TERMS OF THE PLAN OR AS THE
COMMITTEE MAY DEEM NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE PLAN.


 


(B)                                 MANNER OF EXERCISE OF COMMITTEE AUTHORITY. 
UNLESS AUTHORITY IS SPECIFICALLY RESERVED TO THE BOARD UNDER THE TERMS OF THE
PLAN, THE COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS, OR APPLICABLE LAW,
THE COMMITTEE SHALL HAVE SOLE DISCRETION IN EXERCISING AUTHORITY UNDER THE
PLAN.  ANY ACTION OF THE COMMITTEE WITH RESPECT TO THE PLAN SHALL BE FINAL,
CONCLUSIVE AND BINDING ON ALL PERSONS, INCLUDING THE COMPANY, SUBSIDIARIES OF
THE COMPANY, PARTICIPANTS, ANY PERSON CLAIMING ANY RIGHTS UNDER THE PLAN FROM OR
THROUGH ANY PARTICIPANT AND STOCKHOLDERS, EXCEPT TO THE EXTENT THE COMMITTEE MAY
SUBSEQUENTLY MODIFY, OR TAKE FURTHER ACTION NOT CONSISTENT WITH, ITS PRIOR
ACTION.  IF NOT SPECIFIED IN THE PLAN, THE TIME AT WHICH THE COMMITTEE MUST OR
MAY MAKE ANY DETERMINATION SHALL BE DETERMINED BY THE COMMITTEE, AND ANY SUCH
DETERMINATION MAY THEREAFTER BY MODIFIED BY THE COMMITTEE (SUBJECT TO SECTION
8(E)).  THE EXPRESS GRANT OF ANY SPECIFIC POWER TO THE COMMITTEE, AND THE TAKING
OF ANY ACTION BY THE COMMITTEE, SHALL NOT BE CONSTRUED AS LIMITING ANY POWER OR
AUTHORITY OF THE COMMITTEE.  THE COMMITTEE MAY DELEGATE TO OFFICERS OR MANAGERS
OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY THE AUTHORITY, SUBJECT TO SUCH
TERMS AS THE COMMITTEE SHALL DETERMINE, TO PERFORM ADMINISTRATIVE FUNCTIONS AND,
WITH RESPECT TO PARTICIPANTS NOT SUBJECT TO SECTION 16 OF THE EXCHANGE ACT, TO
PERFORM SUCH OTHER FUNCTIONS AS THE COMMITTEE MAY DETERMINE, TO THE EXTENT
PERMITTED UNDER RULE 16B-3, IF APPLICABLE, AND OTHER APPLICABLE LAW.


 


(C)                                  LIMITATION OF LIABILITY.  EACH MEMBER OF
THE COMMITTEE SHALL BE ENTITLED TO, IN GOOD FAITH, RELY OR ACT UPON ANY REPORT
OR OTHER INFORMATION FURNISHED TO HIM BY ANY OFFICER OR OTHER EMPLOYEE OF THE
COMPANY OR ANY SUBSIDIARY, THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OR ANY EXECUTIVE COMPENSATION CONSULTANT, LEGAL COUNSEL OR OTHER
PROFESSIONAL RETAINED BY THE COMPANY TO ASSIST IN THE ADMINISTRATION OF THE
PLAN.  NO MEMBER OF THE COMMITTEE, NOR ANY OFFICER OR EMPLOYEE OF THE COMPANY
ACTING ON BEHALF OF THE COMMITTEE, SHALL BE PERSONALLY LIABLE FOR ANY ACTION,
DETERMINATION OR INTERPRETATION TAKEN OR MADE IN GOOD FAITH WITH RESPECT TO THE
PLAN, AND ALL MEMBERS OF THE COMMITTEE AND ANY OFFICER OR EMPLOYEE OF THE
COMPANY ACTING ON ITS BEHALF SHALL, TO THE EXTENT PERMITTED BY LAW, BE FULLY
INDEMNIFIED AND PROTECTED BY THE COMPANY WITH RESPECT TO ANY SUCH ACTION,
DETERMINATION OR INTERPRETATION.


 


4.                                       STOCK SUBJECT TO PLAN.


 


(A)                                  AMOUNT OF STOCK RESERVED.  THE TOTAL AMOUNT
OF STOCK THAT MAY BE DELIVERED PURSUANT TO AWARDS GRANTED UNDER THE PLAN SHALL
NOT EXCEED 2,015,000 SHARES OF STOCK.  NOTWITHSTANDING THE FOREGOING, THE NUMBER
OF SHARES THAT MAY BE DELIVERED UPON THE EXERCISE OF ISOS SHALL NOT EXCEED
2,015,000, SUBJECT IN EACH CASE TO ADJUSTMENT AS PROVIDED IN SECTION 4(C), AND
THE NUMBER OF SHARES THAT MAY BE DELIVERED AS RESTRICTED STOCK AND DEFERRED
STOCK (OTHER THAN PURSUANT TO AN AWARD GRANTED UNDER SECTION 7(E)) SHALL NOT IN
THE AGGREGATE EXCEED 2,015,000, PROVIDED, HOWEVER, THAT SHARES SUBJECT TO
OPTIONS, RESTRICTED STOCK (INCLUDING PERFORMANCE SHARES) OR DEFERRED STOCK
AWARDS SHALL NOT BE DEEMED DELIVERED IF SUCH AWARDS ARE FORFEITED, EXPIRE OR
OTHERWISE TERMINATE WITHOUT DELIVERY OF SHARES TO THE PARTICIPANT.  TO THE
EXTENT THAT AN AWARD IS ONLY TO BE PAID IN CASH OR IS PAID IN CASH, ANY SHARES
OF STOCK SUBJECT TO SUCH AWARD SHALL AGAIN BE AVAILABLE FOR THE GRANT OF AN
AWARD.  ANY SHARES OF STOCK DELIVERED


 


5

--------------------------------------------------------------------------------



 


PURSUANT TO AN AWARD MAY CONSIST, IN WHOLE OR IN PART, OF AUTHORIZED AND
UNISSUED SHARES, TREASURY SHARES OR SHARES ACQUIRED IN THE MARKET FOR A
PARTICIPANT’S ACCOUNT.


 


(B)                                 ANNUAL PER-PARTICIPANT LIMITATIONS.  DURING
ANY CALENDAR YEAR, NO PARTICIPANT MAY BE GRANTED AWARDS THAT MAY BE SETTLED BY
DELIVERY OF MORE THAN 500,000 SHARES OF STOCK, SUBJECT TO ADJUSTMENT AS PROVIDED
IN SECTION 4(C).  IN ADDITION, WITH RESPECT TO AWARDS THAT MAY BE SETTLED IN
CASH (IN WHOLE OR IN PART), NO PARTICIPANT MAY BE PAID DURING ANY CALENDAR YEAR
CASH AMOUNTS RELATING TO SUCH AWARDS THAT EXCEED THE GREATER OF THE FAIR MARKET
VALUE OF THE NUMBER OF SHARES OF STOCK SET FORTH IN THE PRECEDING SENTENCE AT
THE DATE OF GRANT OR THE DATE OF SETTLEMENT OF AWARD.  THIS PROVISION SETS FORTH
TWO SEPARATE LIMITATIONS, SO THAT AWARDS THAT MAY BE SETTLED SOLELY BY DELIVERY
OF STOCK WILL NOT OPERATE TO REDUCE THE AMOUNT OF CASH-ONLY AWARDS, AND VICE
VERSA; NEVERTHELESS, AWARDS THAT MAY BE SETTLED IN STOCK OR CASH MUST NOT EXCEED
EITHER LIMITATION.


 


(C)                                  ADJUSTMENTS.  IN THE EVENT THAT THE
COMMITTEE SHALL DETERMINE THAT ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN
THE FORM OF CASH, STOCK OR OTHER PROPERTY), RECAPITALIZATION, FORWARD OR REVERSE
SPLIT, REORGANIZATION, MERGER, CONSOLIDATION, SPIN-OFF, COMBINATION, REPURCHASE
OR EXCHANGE OF STOCK OR OTHER SECURITIES, LIQUIDATION, DISSOLUTION, OR OTHER
SIMILAR CORPORATE TRANSACTION OR EVENT, AFFECTS THE STOCK SUCH THAT AN
ADJUSTMENT IS APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE
RIGHTS OF PARTICIPANTS UNDER THE PLAN, THEN THE COMMITTEE SHALL, IN SUCH MANNER
AS IT MAY DEEM EQUITABLE, ADJUST ANY OR ALL OF (I) THE NUMBER AND KIND OF SHARES
OF STOCK RESERVED AND AVAILABLE FOR AWARDS UNDER SECTION 4(A), INCLUDING SHARES
RESERVED FOR THE ISOS AND RESTRICTED AND DEFERRED STOCK, (II) THE NUMBER AND
KIND OF SHARES OF STOCK SPECIFIED IN THE ANNUAL PER-PARTICIPANT LIMITATIONS
UNDER SECTION 4(B), (III) THE NUMBER AND KIND OF SHARES OF OUTSTANDING
RESTRICTED STOCK OR OTHER OUTSTANDING AWARD IN CONNECTION WITH WHICH SHARES HAVE
BEEN ISSUED, (IV) THE NUMBER AND KIND OF SHARES THAT MAY BE ISSUED IN RESPECT OF
OTHER OUTSTANDING AWARDS AND (V) THE EXERCISE PRICE, GRANT PRICE OR PURCHASE
PRICE RELATING TO ANY AWARD (OR, IF DEEMED APPROPRIATE, THE COMMITTEE MAY MAKE
PROVISION FOR A CASH PAYMENT WITH RESPECT TO ANY OUTSTANDING AWARD).  IN
ADDITION, THE COMMITTEE IS AUTHORIZED TO MAKE ADJUSTMENTS IN THE TERMS AND
CONDITIONS OF, AND THE CRITERIA INCLUDED IN, AWARDS IN RECOGNITION OF UNUSUAL OR
NONRECURRING EVENTS (INCLUDING, WITHOUT LIMITATION, EVENTS DESCRIBED IN THE
PRECEDING SENTENCE) AFFECTING THE COMPANY OR ANY SUBSIDIARY OR THE FINANCIAL
STATEMENTS OF THE COMPANY OR ANY SUBSIDIARY, OR IN RESPONSE TO CHANGES IN
APPLICABLE LAWS, REGULATIONS, OR ACCOUNTING PRINCIPLES.  THE FOREGOING
NOTWITHSTANDING, NO ADJUSTMENTS SHALL BE AUTHORIZED UNDER THIS SECTION 4(C) WITH
RESPECT TO ISOS OR SARS IN TANDEM THEREWITH TO THE EXTENT THAT SUCH AUTHORITY
WOULD CAUSE THE PLAN TO FAIL TO COMPLY WITH SECTION 422(B)(I) OF THE CODE, AND
NO SUCH ADJUSTMENT SHALL BE AUTHORIZED WITH RESPECT TO OPTIONS, SARS OR OTHER
AWARDS SUBJECT TO SECTION 7(E) TO THE EXTENT THAT SUCH AUTHORITY WOULD CAUSE
SUCH AWARDS TO FAIL TO QUALIFY AS “QUALIFIED PERFORMANCE-BASED COMPENSATION”
UNDER SECTION 162(M)(4)(C) OF THE CODE.


 


5.                                       ELIGIBILITY.  EXECUTIVE OFFICERS, OTHER
KEY EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES AND THE COMPANY’S DIRECTORS,,
AND PERSONS WHO PROVIDE CONSULTING OR OTHER SERVICES TO THE COMPANY DEEMED BY
THE COMMITTEE TO BE OF SUBSTANTIAL VALUE TO THE COMPANY, ARE ELIGIBLE TO BE
GRANTED AWARDS UNDER THE PLAN.  IN ADDITION, A PERSON WHO HAS BEEN OFFERED
EMPLOYMENT BY THE COMPANY OR ITS SUBSIDIARIES IS ELIGIBLE TO BE GRANTED AN AWARD
UNDER THE PLAN, PROVIDED THAT SUCH AWARD SHALL BE CANCELLED IF SUCH PERSON FAILS
TO COMMENCE SUCH


 


6

--------------------------------------------------------------------------------



 


EMPLOYMENT, AND NO PAYMENT OF VALUE MAY BE MADE IN CONNECTION WITH SUCH AWARD
UNTIL SUCH PERSON HAS COMMENCED SUCH EMPLOYMENT.


 


6.                                       SPECIFIC TERMS OF AWARDS.


 


(A)                                  GENERAL.  AWARDS MAY BE GRANTED ON THE
TERMS AND CONDITIONS SET FORTH IN THIS SECTION 6.  IN ADDITION, THE COMMITTEE
MAY IMPOSE ON ANY AWARD OR THE EXERCISE THEREOF SUCH ADDITIONAL TERMS AND
CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS THE COMMITTEE
SHALL DETERMINE, INCLUDING TERMS REQUIRING FORFEITURE OF AWARDS IN THE EVENT OF
TERMINATION OF EMPLOYMENT OR SERVICE OF THE PARTICIPANT.  EXCEPT AS PROVIDED IN
SECTION 6(F), 6(H), OR 7(A), OR TO THE EXTENT REQUIRED TO COMPLY WITH
REQUIREMENTS OF THE DELAWARE GENERAL CORPORATION LAW THAT LAWFUL CONSIDERATION
BE PAID FOR STOCK, ONLY SERVICES MAY BE REQUIRED AS CONSIDERATION FOR THE GRANT
(BUT NOT THE EXERCISE) OF ANY AWARD.


 


(B)                                 OPTIONS.  THE COMMITTEE IS AUTHORIZED TO
GRANT OPTIONS (INCLUDING “RELOAD” OPTIONS AUTOMATICALLY GRANTED TO OFFSET
SPECIFIED EXERCISES OF OPTIONS) ON THE FOLLOWING TERMS AND CONDITIONS
(“OPTIONS”):


 


(I)                                     EXERCISE PRICE.  THE EXERCISE PRICE PER
SHARE OF STOCK PURCHASABLE UNDER AN OPTION SHALL BE DETERMINED BY THE COMMITTEE;
PROVIDED, HOWEVER, THAT, THAT, EXCEPT AS PROVIDED IN SECTION 7(A), SUCH EXERCISE
PRICE SHALL BE NOT LESS THAN THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF
GRANT OF SUCH OPTION, AND FURTHER PROVIDED, THAT THE EXERCISE PRICE PER SHARE
SHALL NOT BE LESS THAN 110% OF THE FAIR MARKET VALUE ON THE DATE OF GRANT IN THE
CASE OF AN ISO GRANTED TO A TEN-PERCENT STOCKHOLDER.


 


(II)                                  TIME AND METHOD OF EXERCISE.  THE
COMMITTEE SHALL DETERMINE THE TIME OR TIMES AT WHICH AN OPTION MAY BE EXERCISED
IN WHOLE OR IN PART, THE METHODS BY WHICH SUCH EXERCISE PRICE MAY BE PAID OR
DEEMED TO BE PAID, THE FORM OF SUCH PAYMENT, INCLUDING, WITHOUT LIMITATION,
CASH, STOCK, OTHER AWARDS OR AWARDS GRANTED UNDER OTHER COMPANY PLANS OR OTHER
PROPERTY (INCLUDING NOTES OR OTHER CONTRACTUAL OBLIGATIONS OF PARTICIPANTS TO
MAKE PAYMENT ON A DEFERRED BASIS, SUCH AS THROUGH “CASHLESS EXERCISE”
ARRANGEMENTS, TO THE EXTENT PERMITTED BY APPLICABLE LAW), AND THE METHODS BY
WHICH STOCK WILL BE DELIVERED OR DEEMED TO BE DELIVERED TO PARTICIPANTS.


 


(III)                               ISOS.  THE TERMS OF ANY ISO GRANTED UNDER
THE PLAN SHALL COMPLY IN ALL RESPECTS WITH THE PROVISIONS OF SECTION 422 OF THE
CODE, INCLUDING BUT NOT LIMITED TO THE REQUIREMENT THAT NO ISO SHALL BE GRANTED
MORE THAN TEN YEARS AFTER THE EFFECTIVE DATE OF THE PLAN.  AN ISO SHALL NOT BE
EXERCISABLE AFTER THE EXPIRATION OF TEN (10) YEARS FROM THE DATE IT IS GRANTED
(FIVE (5) YEARS IN THE CASE OF AN ISO GRANTED TO A TEN-PERCENT STOCKHOLDER).  AN
OPTION SHALL BE TREATED AS AN ISO ONLY TO THE EXTENT THAT THE AGGREGATE FAIR
MARKET VALUE (DETERMINED AT THE TIME THE OPTION IS GRANTED) OF THE SHARES WITH
RESPECT TO WHICH ALL ISOS HELD BY A PARTICIPANT (UNDER THE PLAN AND ALL OTHER
PLANS OF THE COMPANY, ITS “PARENT CORPORATION” OR “SUBSIDIARY CORPORATION” (AS
SUCH TERMS ARE DEFINED UNDER SECTIONS 424(E) AND 424(F) OF THE CODE,
RESPECTIVELY)), BECOME EXERCISABLE FOR THE FIRST TIME DURING ANY CALENDAR YEAR
DOES NOT EXCEED $100,000.  THIS LIMITATION SHALL BE APPLIED BY TAKING OPTIONS
INTO ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED.  TO THE EXTENT THIS
LIMITATION IS EXCEEDED, AN OPTION SHALL BE TREATED AS A NONQUALIFIED STOCK
OPTION REGARDLESS OF ITS DESIGNATION AS AN ISO. SHOULD ANY ISO REMAIN
EXERCISABLE AFTER THREE MONTHS


 

7

--------------------------------------------------------------------------------


 


AFTER EMPLOYMENT TERMINATES FOR ANY REASON OTHER THAN DISABILITY OR DEATH, OR
AFTER ONE YEAR IF EMPLOYMENT TERMINATES DUE TO DISABILITY, THE OPTION SHALL
IMMEDIATELY BE CONVERTED TO A NONQUALIFIED STOCK OPTION.  IN ORDER TO OBTAIN THE
BENEFITS OF AN ISO UNDER THE CODE, NO SALE OR OTHER DISPOSITION MAY BE MADE OF
ANY SHARES UPON EXERCISE OF SUCH OPTION UNTIL THE LATER OF ONE YEAR FROM THE
DATE OF TRANSFER OF THE SHARES ACQUIRED PURSUANT TO THE EXERCISE OF THE OPTION,
OR TWO YEARS FROM THE GRANT DATE OF THE OPTION.  THE COMPANY SHALL HAVE NO
LIABILITY IN THE EVENT IT IS DETERMINED THAT ANY OPTION INTENDED TO BE AN ISO
FAILS TO QUALIFY AS SUCH, WHETHER SUCH FAILURE IS A RESULT OF A DISQUALIFYING
DISPOSITION OR THE TERMS OF THIS PLAN OR ANY GOVERNING AGREEMENT.


 


(IV)                              TERMINATION OF EMPLOYMENT OR OTHER SERVICE. 
UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, UPON TERMINATION OF A
PARTICIPANT’S EMPLOYMENT OR OTHER SERVICE WITH THE COMPANY AND ITS SUBSIDIARIES,
SUCH PARTICIPANT MAY EXERCISE ANY OPTIONS DURING THE THREE-MONTH PERIOD
FOLLOWING SUCH TERMINATION OF EMPLOYMENT OR OTHER SERVICE, BUT ONLY TO THE
EXTENT SUCH OPTION WAS EXERCISABLE IMMEDIATELY PRIOR TO SUCH TERMINATION OF
EMPLOYMENT.  NOTWITHSTANDING THE FOREGOING, IF THE COMMITTEE DETERMINES THAT
SUCH TERMINATION IS FOR CAUSE, ALL OPTIONS HELD BY THE PARTICIPANT SHALL
TERMINATE AS OF THE TERMINATION OF EMPLOYMENT OR OTHER SERVICE.


 


(C)                                  STOCK APPRECIATION RIGHTS.  THE COMMITTEE
IS AUTHORIZED TO GRANT SARS ON THE FOLLOWING TERMS AND CONDITIONS (“SARS”):


 


(I)                                     RIGHT TO PAYMENT.  AN SAR SHALL CONFER
ON THE PARTICIPANT TO WHOM IT IS GRANTED A RIGHT TO RECEIVE, UPON EXERCISE
THEREOF, THE EXCESS OF (A) THE FAIR MARKET VALUE OF ONE SHARE OF STOCK ON THE
DATE OF EXERCISE (OR, IF THE COMMITTEE SHALL SO DETERMINE IN THE CASE OF ANY
SUCH RIGHT OTHER THAN ONE RELATED TO AN ISO, THE FAIR MARKET VALUE OF ONE SHARE
AT ANY TIME DURING A SPECIFIED PERIOD BEFORE OR AFTER THE DATE OF EXERCISE),
OVER (B) THE GRANT PRICE OF THE SAR AS DETERMINED BY THE COMMITTEE AS OF THE
DATE OF GRANT OF THE SAR, WHICH, EXCEPT AS PROVIDED IN SECTION 7(A), SHALL BE
NOT LESS THAN THE FAIR MARKET VALUE OF ONE SHARE OF STOCK ON THE DATE OF GRANT.


 


(II)                                  OTHER TERMS.  THE COMMITTEE SHALL
DETERMINE THE TIME OR TIMES AT WHICH AN SAR MAY BE EXERCISED IN WHOLE OR IN
PART, THE METHOD OF EXERCISE, METHOD OF SETTLEMENT, FORM OF CONSIDERATION
PAYABLE IN SETTLEMENT, METHOD BY WHICH STOCK WILL BE DELIVERED OR DEEMED TO BE
DELIVERED TO PARTICIPANTS, WHETHER OR NOT AN SAR SHALL BE IN TANDEM WITH ANY
OTHER AWARD, AND ANY OTHER TERMS AND CONDITIONS OF ANY SAR.  LIMITED SARS THAT
MAY ONLY BE EXERCISED UPON THE OCCURRENCE OF A CHANGE IN CONTROL MAY BE GRANTED
ON SUCH TERMS, NOT INCONSISTENT WITH THIS SECTION 6(C), AS THE COMMITTEE MAY
DETERMINE.  LIMITED SARS MAY BE EITHER FREESTANDING OR IN TANDEM WITH OTHER
AWARDS.


 


(D)                                 RESTRICTED STOCK.  THE COMMITTEE IS
AUTHORIZED TO GRANT RESTRICTED STOCK ON THE FOLLOWING TERMS AND CONDITIONS
(“RESTRICTED STOCK”), INCLUDING THOSE WITH RESPECT TO WHICH THE RESTRICTIONS
LAPSE UPON THE ACHIEVEMENT OF PERFORMANCE GOALS UNDER SECTION 7(E) HEREOF
(“PERFORMANCE SHARES”):


 


(I)                                     GRANT AND RESTRICTIONS.  RESTRICTED
STOCK SHALL BE SUBJECT TO SUCH RESTRICTIONS ON TRANSFERABILITY AND OTHER
RESTRICTIONS, IF ANY, AS THE COMMITTEE MAY IMPOSE, WHICH RESTRICTIONS MAY LAPSE
SEPARATELY OR IN COMBINATION AT SUCH TIMES, UNDER SUCH


 

8

--------------------------------------------------------------------------------


 


CIRCUMSTANCES (INCLUDING THOSE SET FORTH IN SECTION 7(E)), IN SUCH INSTALLMENTS,
OR OTHERWISE, AS THE COMMITTEE MAY DETERMINE.  EXCEPT TO THE EXTENT RESTRICTED
UNDER THE TERMS OF THE PLAN AND ANY AWARD AGREEMENT RELATING TO THE RESTRICTED
STOCK OR PERFORMANCE SHARES, A PARTICIPANT GRANTED RESTRICTED STOCK OR
PERFORMANCE SHARES SHALL HAVE ALL OF THE RIGHTS OF A STOCKHOLDER INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO VOTE THE RESTRICTED STOCK OR PERFORMANCE
SHARES, AND THE RIGHT TO RECEIVE DIVIDENDS THEREON.


 


(II)                                  FORFEITURE.  EXCEPT AS OTHERWISE
DETERMINED BY THE COMMITTEE, UPON TERMINATION OF EMPLOYMENT OR OTHER SERVICE (AS
DETERMINED UNDER CRITERIA ESTABLISHED BY THE COMMITTEE) DURING THE APPLICABLE
RESTRICTION PERIOD, RESTRICTED STOCK AND PERFORMANCE SHARES THAT ARE AT THAT
TIME SUBJECT TO RESTRICTIONS SHALL BE FORFEITED AND REACQUIRED BY THE COMPANY;
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY PROVIDE, BY RULE OR REGULATION OR IN
ANY AWARD AGREEMENT, OR MAY DETERMINE IN ANY INDIVIDUAL CASE, THAT RESTRICTIONS
OR FORFEITURE CONDITIONS RELATING TO RESTRICTED STOCK WILL BE WAIVED IN WHOLE OR
IN PART IN THE EVENT OF TERMINATION RESULTING FROM SPECIFIED CAUSES; PROVIDED,
HOWEVER, THAT NO SUCH DETERMINATIONS SHALL BE MADE WITH RESPECT TO AN AWARD OF
PERFORMANCE SHARES AFTER THE GRANT THEREOF IF THE COMMITTEE’S DISCRETION TO MAKE
SUCH DETERMINATION SHALL RESULT IN THE AWARD NOT BEING QUALIFIED AS
PERFORMANCE-BASED PURSUANT TO SECTION 7(E) HEREOF AND SECTION 162(M) OF THE
CODE.


 


(III)                               CERTIFICATES FOR STOCK.  RESTRICTED STOCK
AND PERFORMANCE SHARES GRANTED UNDER THE PLAN MAY BE EVIDENCED IN SUCH MANNER AS
THE COMMITTEE SHALL DETERMINE.  IF CERTIFICATES REPRESENTING RESTRICTED STOCK
AND PERFORMANCE SHARES ARE REGISTERED IN THE NAME OF THE PARTICIPANT, SUCH
CERTIFICATES MAY BEAR AN APPROPRIATE LEGEND REFERRING TO THE TERMS, CONDITIONS,
AND RESTRICTIONS APPLICABLE TO SUCH RESTRICTED STOCK, THE COMPANY MAY RETAIN
PHYSICAL POSSESSION OF THE CERTIFICATE, AND THE PARTICIPANT SHALL HAVE DELIVERED
A STOCK POWER TO THE COMPANY, ENDORSED IN BLANK, RELATING TO THE RESTRICTED
STOCK OR PERFORMANCE SHARES.


 


(IV)                              DIVIDENDS.  DIVIDENDS PAID ON RESTRICTED STOCK
SHALL BE EITHER PAID AT THE DIVIDEND PAYMENT DATE IN CASH OR IN SHARES OF
UNRESTRICTED STOCK HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT OF SUCH
DIVIDENDS, OR THE PAYMENT OF SUCH DIVIDENDS SHALL BE DEFERRED AND/OR THE AMOUNT
OR VALUE THEREOF AUTOMATICALLY REINVESTED IN ADDITIONAL RESTRICTED STOCK, OTHER
AWARDS, OR OTHER INVESTMENT VEHICLES, AS THE COMMITTEE SHALL DETERMINE OR PERMIT
THE PARTICIPANT TO ELECT.  STOCK DISTRIBUTED IN CONNECTION WITH A STACK SPLIT OR
STOCK DIVIDEND, AND OTHER PROPERTY DISTRIBUTED AS A DIVIDEND, SHALL BE SUBJECT
TO RESTRICTIONS AND A RISK OF FORFEITURE TO THE SAME EXTENT AS THE RESTRICTED
STOCK WITH RESPECT TO WHICH SUCH STOCK OR OTHER PROPERTY HAS BEEN DISTRIBUTED,
UNLESS OTHERWISE DETERMINED BY THE COMMITTEE.  AN AWARD OF PERFORMANCE SHARES
SHALL PROVIDE THAT DIVIDENDS SHALL ONLY BE PAYABLE WITH RESPECT TO SUCH AWARD AT
SUCH TIME AND UNDER SUCH CONDITIONS THAT PAYMENT THEREOF WILL NOT CAUSE THE
AWARD OR PAYMENT OF THE DIVIDENDS TO QUALIFY AS PERFORMANCE-BASED COMPENSATION
PURSUANT TO SECTION 7(E) HEREOF AND SECTION 162(M) OF THE CODE.


 


(E)                                  DEFERRED STOCK.  THE COMMITTEE IS
AUTHORIZED TO GRANT DEFERRED STOCK SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS
(“DEFERRED STOCK”):


 


(I)                                     AWARD AND RESTRICTIONS.  DELIVERY OF
STOCK WILL OCCUR UPON EXPIRATION OF THE DEFERRAL PERIOD SPECIFIED FOR AN AWARD
OF DEFERRED STOCK BY THE


 

9

--------------------------------------------------------------------------------


 


COMMITTEE (OR, IF PERMITTED BY THE COMMITTEE, AS ELECTED BY THE PARTICIPANT). 
IN ADDITION, DEFERRED STOCK SHALL BE SUBJECT TO SUCH RESTRICTIONS AS THE
COMMITTEE MAY IMPOSE, IF ANY, WHICH RESTRICTIONS MAY LAPSE AT THE EXPIRATION OF
THE DEFERRAL PERIOD OR AT EARLIER SPECIFIED TIMES, SEPARATELY OR IN COMBINATION,
IN INSTALLMENTS OR OTHERWISE, AS THE COMMITTEE MAY DETERMINE.  SUBJECT TO ANY
RULES THAT MAY BE ESTABLISHED BY THE BOARD WITH RESPECT TO COMPENSATION FOR
DIRECTORS WHO ARE NOT ALSO EMPLOYEES, SUCH DIRECTORS MAY BE PERMITTED TO DEFER
SHARES OF STOCK IN LIEU OF RECEIPT OF PAYMENT OF FEES OR SHARES TO WHICH THEY
MAY BE ENTITLED FOR SERVICE AS DIRECTORS.


 


(II)                                  FORFEITURE.  EXCEPT AS OTHERWISE
DETERMINED BY THE COMMITTEE, UPON TERMINATION OF EMPLOYMENT OR OTHER SERVICE (AS
DETERMINED UNDER CRITERIA ESTABLISHED BY THE COMMITTEE) DURING THE APPLICABLE
DEFERRAL PERIOD OR PORTION THEREOF TO WHICH FORFEITURE CONDITIONS APPLY (AS
PROVIDED IN THE AWARD AGREEMENT EVIDENCING THE DEFERRED STOCK), ALL DEFERRED
STOCK THAT IS AT THAT TIME SUBJECT TO SUCH FORFEITURE CONDITIONS SHALL BE
FORFEITED; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY PROVIDE, BY RULE OR
REGULATION OR IN ANY AWARD AGREEMENT, OR MAY DETERMINE IN ANY INDIVIDUAL CASE,
THAT RESTRICTIONS OR FORFEITURE CONDITIONS RELATING TO DEFERRED STACK WILL BE
WAIVED IN WHOLE OR IN PART IN THE EVENT OF TERMINATION RESULTING FROM SPECIFIED
CAUSES.


 


(F)                                    BONUS STOCK AND AWARDS IN LIEU OF CASH
OBLIGATIONS.  THE COMMITTEE IS AUTHORIZED TO GRANT STOCK AS A BONUS, OR TO GRANT
STOCK OR OTHER AWARDS IN LIEU OF COMPANY OBLIGATIONS TO PAY CASH UNDER OTHER
PLANS OR COMPENSATORY ARRANGEMENTS.  STOCK OR AWARDS GRANTED HEREUNDER SHALL BE
SUBJECT TO SUCH OTHER TERMS AS SHALL BE DETERMINED BY THE COMMITTEE.  SUBJECT TO
ANY RULES THAT MAY BE ESTABLISHED BY THE BOARD WITH RESPECT TO COMPENSATION FOR
DIRECTORS WHO ARE NOT ALSO EMPLOYEES, SUCH DIRECTORS MAY BE PERMITTED TO ELECT
TO RECEIVE SHARES OF STOCK IN LIEU OF RECEIPT OF PAYMENT OF FEES TO WHICH THEY
MAY BE ENTITLED FOR SERVICE AS DIRECTORS.


 


(G)                                 DIVIDEND EQUIVALENTS.  THE COMMITTEE IS
AUTHORIZED TO GRANT DIVIDEND EQUIVALENTS ENTITLING THE PARTICIPANT TO RECEIVE
CASH, STOCK, OTHER AWARDS OR OTHER PROPERTY EQUAL IN VALUE TO DIVIDENDS PAID
WITH RESPECT TO A SPECIFIED NUMBER OF SHARES OF STOCK (“DIVIDEND EQUIVALENTS”). 
DIVIDEND EQUIVALENTS MAY BE AWARDED ON A FREE-STANDING BASIS OR IN CONNECTION
WITH ANOTHER AWARD.  THE COMMITTEE MAY PROVIDE THAT DIVIDEND EQUIVALENTS SHALL
BE PAID OR DISTRIBUTED WHEN ACCRUED OR SHALL BE DEEMED TO HAVE BEEN REINVESTED
IN ADDITIONAL STOCK, AWARDS OR OTHER INVESTMENT VEHICLES, AND SUBJECT TO SUCH
RESTRICTIONS ON TRANSFERABILITY AND RISKS OF FORFEITURE, AS THE COMMITTEE MAY
SPECIFY.


 


(H)                                 OTHER STOCK-BASED AWARDS.  THE COMMITTEE IS
AUTHORIZED, SUBJECT TO LIMITATIONS UNDER APPLICABLE LAW, TO GRANT SUCH OTHER
AWARDS THAT MAY BE DENOMINATED OR PAYABLE IN, VALUED IN WHOLE OR IN PART BY
REFERENCE TO, OR OTHERWISE BASED ON, OR RELATED TO, STOCK AND FACTORS THAT MAY
INFLUENCE THE VALUE OF STOCK, AS DEEMED BY THE COMMITTEE TO BE CONSISTENT WITH
THE PURPOSES OF THE PLAN, INCLUDING, WITHOUT LIMITATION, CONVERTIBLE OR
EXCHANGEABLE DEBT SECURITIES, OTHER RIGHTS CONVERTIBLE OR EXCHANGEABLE INTO
STOCK, PURCHASE RIGHTS FOR STOCK, AWARDS WITH VALUE AND PAYMENT CONTINGENT UPON
PERFORMANCE OF THE COMPANY OR ANY OTHER FACTORS DESIGNATED BY THE COMMITTEE AND
AWARDS VALUED BY REFERENCE TO THE BOOK VALUE OF STOCK OR THE VALUE OF SECURITIES
OF OR THE PERFORMANCE OF SPECIFIED SUBSIDIARIES (“OTHER STOCK BASED AWARDS”). 
THE COMMITTEE SHALL DETERMINE THE TERMS AND CONDITIONS OF SUCH AWARDS.  STOCK
ISSUED PURSUANT TO AN AWARD IN THE NATURE OF A PURCHASE RIGHT GRANTED UNDER THIS
SECTION 6(H)


 


10

--------------------------------------------------------------------------------



 


SHALL BE PURCHASED FOR SUCH CONSIDERATION, PAID FOR AT SUCH TIMES, BY SUCH
METHODS, AND IN SUCH FORMS, INCLUDING, WITHOUT LIMITATION, CASH, STOCK, OTHER
AWARDS, OR OTHER PROPERTY, AS THE COMMITTEE SHALL DETERMINE.  CASH AWARDS, AS AN
ELEMENT OF OR SUPPLEMENT TO ANY OTHER AWARD UNDER THE PLAN, MAY BE GRANTED
PURSUANT TO THIS SECTION 6(H).


 


7.                                       CERTAIN PROVISIONS APPLICABLE TO AWARDS


 


(A)                                  STAND-ALONE, ADDITIONAL, TANDEM, AND
SUBSTITUTE AWARDS.  AWARDS GRANTED UNDER THE PLAN MAY, IN THE DISCRETION OF THE
COMMITTEE, BE GRANTED EITHER ALONE OR IN ADDITION TO, IN TANDEM WITH OR IN
SUBSTITUTION FOR, ANY OTHER AWARD GRANTED UNDER THE PLAN OR ANY AWARD GRANTED
UNDER ANY OTHER PLAN OF THE COMPANY, ANY SUBSIDIARY OR ANY BUSINESS ENTITY TO BE
ACQUIRED BY THE COMPANY OR A SUBSIDIARY, OR ANY OTHER RIGHT OF A PARTICIPANT TO
RECEIVE PAYMENT FROM THE COMPANY OR ANY SUBSIDIARY.  AWARDS GRANTED IN ADDITION
TO OR IN TANDEM WITH OTHER AWARDS OR AWARDS MAY BE GRANTED EITHER AS OF THE SAME
TIME AS OR A DIFFERENT TIME FROM THE GRANT OF SUCH OTHER AWARDS OR AWARDS.


 


(B)                                 TERM OF AWARDS.  THE TERM OF EACH AWARD
SHALL BE FOR SUCH PERIOD AS MAY BE DETERMINED BY THE COMMITTEE; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL THE TERM OF ANY AWARD EXCEED A PERIOD OF TEN
YEARS FROM THE DATE OF ITS GRANT (OR, THE CASE OF ANY ISO OR SAR GRANTED IN
TANDEM THEREWITH, SUCH SHORTER PERIOD AS MAY BE APPLICABLE UNDER SECTION 422 OF
THE CODE).


 


(C)                                  FORM OF PAYMENT UNDER AWARDS.  SUBJECT TO
THE TERMS OF THE PLAN AND ANY APPLICABLE AWARD AGREEMENT, PAYMENTS TO BE MADE BY
THE COMPANY OR A SUBSIDIARY UPON THE GRANT, EXERCISE OR SETTLEMENT OF AN AWARD
MAY BE MADE IN SUCH FORMS AS THE COMMITTEE SHALL DETERMINE, INCLUDING, WITHOUT
LIMITATION, CASH, STOCK, OTHER AWARDS OR OTHER PROPERTY, AND MAY BE MADE IN A
SINGLE PAYMENT OR TRANSFER, IN INSTALLMENTS OR ON A DEFERRED BASIS.  SUCH
PAYMENTS MAY INCLUDE, WITHOUT LIMITATION, PROVISIONS FOR THE PAYMENT OR
CREDITING OF REASONABLE INTEREST ON INSTALLMENT OR DEFERRED PAYMENTS OR THE
GRANT OR CREDITING OF DIVIDEND EQUIVALENTS IN RESPECT OF INSTALLMENT OR DEFERRED
PAYMENTS DENOMINATED IN STOCK.


 


(D)                                 LOAN PROVISIONS.  WITH THE CONSENT OF THE
COMMITTEE, AND SUBJECT AT ALL TIMES TO, AND ONLY TO THE EXTENT, IF ANY,
PERMITTED UNDER AND IN ACCORDANCE WITH, LAWS AND REGULATIONS AND OTHER BINDING
OBLIGATIONS OR PROVISIONS APPLICABLE TO THE COMPANY, THE COMPANY MAY MAKE,
GUARANTEE OR ARRANGE FOR A LOAN OR LOANS TO A PARTICIPANT WITH RESPECT TO THE
EXERCISE OF ANY OPTION OR OTHER PAYMENT IN CONNECTION WITH ANY AWARD, INCLUDING
THE PAYMENT BY A PARTICIPANT OF ANY OR ALL FEDERAL, STATE OR LOCAL INCOME OR
OTHER TAXES DUE IN CONNECTION WITH ANY AWARD.  SUBJECT TO SUCH LIMITATIONS, THE
COMMITTEE SHALL HAVE FULL AUTHORITY TO DECIDE WHETHER TO MAKE A LOAN OR LOANS
HEREUNDER AND TO DETERMINE THE AMOUNT, TERMS AND PROVISIONS OF ANY SUCH LOAN OR
LOANS, INCLUDING THE INTEREST RATE TO BE CHARGED IN RESPECT OF ANY SUCH LOAN OR
LOANS, MUST BE FULL RECOURSE AGAINST THE BORROWER, THE TERMS ON WHICH THE LOAN
IS TO BE REPAID AND CONDITIONS, IF ANY, UNDER WHICH THE LOAN OR LOANS MAY BE
FORGIVEN.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT MAKE ANY LOANS
TO ANY DIRECTOR OR EXECUTIVE OFFICER OF THE COMPANY.


 


(E)                                  PERFORMANCE-BASED AWARDS.  THE COMMITTEE
MAY, IN ITS DISCRETION, DESIGNATE ANY AWARD THE EXERCISABILITY OR SETTLEMENT OF
WHICH IS SUBJECT TO THE ACHIEVEMENT OF PERFORMANCE CONDITIONS AS A
PERFORMANCE-BASED AWARD SUBJECT TO THIS SECTION 7(E),


 


11

--------------------------------------------------------------------------------



 


IN ORDER TO QUALIFY SUCH AWARD AS “QUALIFIED PERFORMANCE-BASED COMPENSATION”
WITHIN THE MEANING OF CODE SECTION 162(M) AND REGULATIONS THEREUNDER.  THE
PERFORMANCE OBJECTIVES FOR AN AWARD SUBJECT TO THIS SECTION 7(E) SHALL CONSIST
OF ONE OR MORE BUSINESS CRITERIA AND A TARGETED LEVEL OR LEVELS OF PERFORMANCE
WITH RESPECT TO SUCH CRITERIA, AS SPECIFIED BY THE COMMITTEE BUT SUBJECT TO THIS
SECTION 7(E).  PERFORMANCE OBJECTIVES SHALL BE OBJECTIVE AND SHALL OTHERWISE
MEET THE REQUIREMENTS OF SECTION 162(M)(4)(C) OF THE CODE.  BUSINESS CRITERIA
USED BY THE COMMITTEE IN ESTABLISHING PERFORMANCE OBJECTIVES FOR AWARDS SUBJECT
TO THIS SECTION 7(E) SHALL BE SELECTED EXCLUSIVELY FROM AMONG THE FOLLOWING:


 

(1)                                  Annual return on capital;

 

(2)                                  Net earnings;

 

(3)                                  Annual earnings per share;

 

(4)                                  Annual cash flow provided by operations;

 

(5)                                  Changes in annual revenues;

 

(6)                                  Earnings before interest, taxes,
depreciation and amortization (“EBITDA”);

 

(7)                                  Funds from operations;

 

(8)                                  Funds from operations per share;

 

(9)                                  Operating income;

 

(10)                            Pre or after tax income;

 

(11)                            Cash available for distribution;

 

(12)                            Cash available for distribution per share;

 

(13)                            Return on equity;

 

(14)                            Return on assets;

 

(15)                            Share price performance;

 

(16)                            Improvements in the Company’s attainment of
expense levels;

 

(17)                            Implementation or completion of critical
projects;

 

(18)                            Improvement in cash-flow or (before or after
tax).earnings and/or

 

(19)                            Attainment of strategic business criteria,
consisting of one or more objectives based on meeting specified revenue, market
penetration,

 

12

--------------------------------------------------------------------------------


 

geographic business expansion goals, cost targets, and goals relating to
acquisitions or divestitures.

 

The levels of performance required with respect to such business criteria may be
expressed in absolute or relative levels.  Achievement of performance objectives
with respect to such Awards shall be measured over a period of not less than one
year nor more than five years, as the Committee may specify.  Performance
objectives may differ for such Awards to different Participants.  The Committee
shall specify the weighting to be given to each performance objective for
purposes of determining the final amount payable with respect to any such
Award.  The Committee may, in its discretion, reduce the amount of a payout
otherwise to be made in connection with an Award subject to this Section 7(e),
but may not exercise discretion to increase such amount, and the Committee may
consider other performance criteria in exercising such discretion.  All
determinations by the Committee as to the achievement of performance objectives
shall be in writing.  The Committee may not delegate any responsibility with
respect to an Award subject to this Section 7(e).

 


(F)                                    ACCELERATION UPON A CHANGE OF CONTROL. 
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, UNLESS OTHERWISE
PROVIDED BY THE COMMITTEE IN AN AWARD AGREEMENT, ALL CONDITIONS AND RESTRICTIONS
RELATING TO AN AWARD, INCLUDING LIMITATIONS ON EXERCISABILITY, RISKS OF
FORFEITURE AND CONDITIONS AND RESTRICTIONS REQUIRING THE CONTINUED PERFORMANCE
OF SERVICES OR THE ACHIEVEMENT OF PERFORMANCE OBJECTIVES WITH RESPECT TO THE
EXERCISABILITY OR SETTLEMENT OF SUCH AWARD, SHALL IMMEDIATELY LAPSE UPON A
CHANGE IN CONTROL.


 


8.                                       GENERAL PROVISIONS.


 


(A)                                  COMPLIANCE WITH LAWS AND OBLIGATIONS.  THE
COMPANY SHALL NOT BE OBLIGATED TO ISSUE OR DELIVER STOCK IN CONNECTION WITH ANY
AWARD OR TAKE ANY OTHER ACTION UNDER THE PLAN IN A TRANSACTION SUBJECT TO THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
OTHER FEDERAL OR STATE SECURITIES LAW, ANY REQUIREMENT UNDER ANY LISTING
AGREEMENT BETWEEN THE COMPANY AND ANY NATIONAL SECURITIES EXCHANGE OR AUTOMATED
QUOTATION SYSTEM OR ANY OTHER LAW, REGULATION OR CONTRACTUAL OBLIGATION OF THE
COMPANY UNTIL THE COMPANY IS SATISFIED THAT SUCH LAWS, REGULATIONS, AND OTHER
OBLIGATIONS OF THE COMPANY HAVE BEEN COMPLIED WITH IN FULL.  CERTIFICATES
REPRESENTING SHARES OF STOCK ISSUED UNDER THE PLAN WILL BE SUBJECT TO SUCH
STOP-TRANSFER ORDERS AND OTHER RESTRICTIONS AS MAY BE APPLICABLE UNDER SUCH
LAWS, REGULATIONS AND OTHER OBLIGATIONS OF THE COMPANY, INCLUDING ANY
REQUIREMENT THAT A LEGEND OR LEGENDS BE PLACED THEREON.


 


(B)                                 LIMITATIONS ON TRANSFERABILITY.  NO OPTION
SHALL BE TRANSFERABLE BY A PARTICIPANT OTHERWISE THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION OR, IN THE CASE OF AN OPTION OTHER THAN AN ISO,
PURSUANT TO A DOMESTIC RELATIONS ORDER (WITHIN THE MEANING OF RULE 16A-12
PROMULGATED UNDER THE EXCHANGE ACT), AND AN OPTION SHALL BE EXERCISABLE DURING
THE LIFETIME OF SUCH PARTICIPANT ONLY BY THE PARTICIPANT OR HIS OR HER GUARDIAN
OR LEGAL REPRESENTATIVE.  NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY SET
FORTH IN THE AGREEMENT EVIDENCING AN OPTION (OTHER THAN AN ISO) AT THE TIME OF
GRANT OR THEREAFTER, THAT THE OPTION MAY BE TRANSFERRED TO MEMBERS OF THE
PARTICIPANT’S IMMEDIATE FAMILY, TO TRUSTS SOLELY FOR THE BENEFIT OF SUCH
IMMEDIATE FAMILY MEMBERS AND TO PARTNERSHIPS IN WHICH SUCH FAMILY MEMBERS AND/OR
TRUSTS ARE THE ONLY PARTNERS, AND FOR PURPOSES OF THIS PLAN, A TRANSFEREE OF AN


 


13

--------------------------------------------------------------------------------



 


OPTION SHALL BE DEEMED TO BE THE PARTICIPANT.  FOR THIS PURPOSE, IMMEDIATE
FAMILY MEANS THE PARTICIPANT’S SPOUSE, PARENTS, CHILDREN, STEPCHILDREN AND
GRANDCHILDREN AND THE SPOUSES OF SUCH PARENTS, CHILDREN, STEPCHILDREN AND
GRANDCHILDREN.  THE TERMS OF AN OPTION SHALL BE FINAL, BINDING AND CONCLUSIVE
UPON THE BENEFICIARIES, EXECUTORS, ADMINISTRATORS, HEIRS AND SUCCESSORS OF THE
PARTICIPANT.  UNTIL ALL RESTRICTIONS UPON THE SHARES OF RESTRICTED STOCK OR ANY
OTHER AWARD AWARDED TO A PARTICIPANT SHALL HAVE LAPSED OR SUCH OTHER AWARDS
SHALL HAVE VESTED, SHARES SUBJECT TO SUCH AWARDS SHALL NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF, SHALL NOT BE PLEDGED OR OTHERWISE HYPOTHECATED., AND
SHALL NOT BE SUBJECT TO THE CLAIMS OF CREDITORS.


 


(C)                                  NO RIGHT TO CONTINUED EMPLOYMENT OR
SERVICE.  NEITHER THE PLAN NOR ANY ACTION TAKEN HEREUNDER SHALL BE CONSTRUED AS
GIVING ANY EMPLOYEE OR OTHER PERSON THE RIGHT TO BE RETAINED IN THE EMPLOY OR
SERVICE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, NOR SHALL IT INTERFERE IN ANY
WAY WITH THE RIGHT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO TERMINATE ANY
EMPLOYEE’S EMPLOYMENT OR OTHER PERSON’S SERVICE AT ANY TIME.


 


(D)                                 TAXES.  THE COMPANY AND ANY SUBSIDIARY IS
AUTHORIZED TO WITHHOLD FROM ANY AWARD GRANTED OR TO BE SETTLED, ANY DELIVERY OF
STOCK IN CONNECTION WITH AN AWARD, ANY OTHER PAYMENT RELATING TO AN AWARD OR ANY
PAYROLL OR OTHER PAYMENT TO A PARTICIPANT AMOUNTS OF WITHHOLDING AND OTHER TAXES
DUE OR POTENTIALLY PAYABLE IN CONNECTION WITH ANY TRANSACTION INVOLVING AN
AWARD, AND TO TAKE SUCH OTHER ACTION AS THE COMMITTEE MAY DEEM ADVISABLE TO
ENABLE THE COMPANY AND PARTICIPANTS TO SATISFY OBLIGATIONS FOR THE PAYMENT OF
WITHHOLDING TAXES AND OTHER TAX OBLIGATIONS RELATING TO ANY AWARD.  THIS
AUTHORITY SHALL INCLUDE AUTHORITY TO WITHHOLD OR RECEIVE STOCK OR OTHER PROPERTY
AND TO MAKE CASH PAYMENTS IN RESPECT THEREOF IN SATISFACTION OF A PARTICIPANT’S
TAX OBLIGATIONS.


 


(E)                                  CHANGES TO THE PLAN AND AWARDS.  THE BOARD
MAY AMEND, ALTER, SUSPEND, DISCONTINUE OR TERMINATE THE PLAN OR THE COMMITTEE’S
AUTHORITY TO GRANT AWARDS UNDER THE PLAN WITHOUT THE CONSENT OF STOCKHOLDERS OR
PARTICIPANTS, EXCEPT THAT ANY SUCH ACTION SHALL BE SUBJECT TO THE APPROVAL OF
THE COMPANY’S STOCKHOLDERS AT OR BEFORE THE NEXT ANNUAL MEETING OF STOCKHOLDERS
FOR WHICH THE RECORD DATE IS AFTER SUCH BOARD ACTION IF SUCH STOCKHOLDER
APPROVAL IS REQUIRED BY ANY FEDERAL OR STATE LAW OR REGULATION OR THE RULES OF
ANY STOCK EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH THE STOCK MAY THEN BE
LISTED OR QUOTED, AND THE BOARD MAY OTHERWISE, IN ITS DISCRETION, DETERMINE TO
SUBMIT OTHER SUCH CHANGES TO THE PLAN TO STOCKHOLDERS FOR APPROVAL; PROVIDED,
HOWEVER, THAT, WITHOUT THE CONSENT OF AN AFFECTED PARTICIPANT, NO SUCH ACTION
MAY MATERIALLY IMPAIR THE RIGHTS OF SUCH PARTICIPANT UNDER ANY AWARD THERETOFORE
GRANTED TO HIM.  THE COMMITTEE MAY WAIVE ANY CONDITIONS OR RIGHTS UNDER, OR
AMEND, ALTER, SUSPEND, DISCONTINUE, OR TERMINATE, ANY AWARD THERETOFORE GRANTED
AND ANY AWARD AGREEMENT RELATING THERETO; PROVIDED, HOWEVER, THAT, WITHOUT THE
CONSENT OF AN AFFECTED PARTICIPANT, NO SUCH ACTION MAY MATERIALLY IMPAIR THE
RIGHTS OF SUCH PARTICIPANT UNDER SUCH AWARD.  NOTWITHSTANDING THIS SECTION 8(E)
OR ANY OTHER PROVISION OF THE PLAN, NO OPTION GRANTED HEREUNDER MAY BE
“REPRICED” AT A LOWER EXERCISE PRICE, AND NO MODIFICATION OR AMENDMENT OF ANY
OUTSTANDING OPTION (INCLUDING THE CANCELLATION OF SUCH OPTION FOR A NEW OPTION
AT A LOWER EXERCISE PRICE) IS PERMITTED HEREUNDER IF SUCH MODIFICATION OR
AMENDMENT WOULD QUALIFY AS A “REPRICING.”


 


(F)                                    NO RIGHTS TO AWARDS; NO STOCKHOLDER
RIGHTS.  NO PARTICIPANT OR EMPLOYEE SHALL HAVE ANY CLAIM TO BE GRANTED ANY AWARD
UNDER THE PLAN, AND THERE


 


14

--------------------------------------------------------------------------------



 


IS NO OBLIGATION FOR UNIFORMITY OF TREATMENT OF PARTICIPANTS AND EMPLOYEES.  NO
AWARD SHALL CONFER ON ANY PARTICIPANT ANY OF THE RIGHTS OF A STOCKHOLDER OF THE
COMPANY UNLESS AND UNTIL STOCK IS DULY ISSUED OR TRANSFERRED AND DELIVERED TO
THE PARTICIPANT IN ACCORDANCE WITH THE TERMS OF THE AWARD OR, IN THE CASE OF AN
OPTION, THE OPTION IS DULY EXERCISED.


 


(G)                                 UNFUNDED STATUS OF AWARDS; CREATION OF
TRUSTS.  THE PLAN IS INTENDED TO CONSTITUTE AN “UNFUNDED” PLAN FOR INCENTIVE AND
DEFERRED COMPENSATION.  WITH RESPECT TO ANY PAYMENTS NOT YET MADE TO A
PARTICIPANT PURSUANT TO AN AWARD, NOTHING CONTAINED IN THE PLAN OR ANY AWARD
SHALL GIVE ANY SUCH PARTICIPANT ANY RIGHTS THAT ARE GREATER THAN THOSE OF A
GENERAL CREDITOR OF THE COMPANY; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY
AUTHORIZE THE CREATION OF TRUSTS OR MAKE OTHER ARRANGEMENTS TO MEET THE
COMPANY’S OBLIGATIONS UNDER THE PLAN TO DELIVER CASH, STOCK, OTHER AWARDS, OR
OTHER PROPERTY PURSUANT TO ANY AWARD, WHICH TRUSTS OR OTHER ARRANGEMENTS SHALL
BE CONSISTENT WITH THE “UNFUNDED” STATUS OF THE PLAN UNLESS THE COMMITTEE
OTHERWISE DETERMINES WITH THE CONSENT OF EACH AFFECTED PARTICIPANT.


 


(H)                                 NONEXCLUSIVITY OF THE PLAN.  NEITHER THE
ADOPTION OF THE PLAN BY THE BOARD NOR ITS SUBMISSION TO THE STOCKHOLDERS OF THE
COMPANY FOR APPROVAL SHALL BE CONSTRUED AS CREATING ANY LIMITATIONS ON THE POWER
OF THE BOARD TO ADOPT SUCH OTHER COMPENSATORY ARRANGEMENTS AS IT MAY DEEM
DESIRABLE, INCLUDING, WITHOUT LIMITATION, THE GRANTING OF STOCK OPTIONS
OTHERWISE THAN UNDER THE PLAN, AND SUCH ARRANGEMENTS MAY BE EITHER APPLICABLE
GENERALLY OR ONLY IN SPECIFIC CASES.


 


(I)                                     NO FRACTIONAL SHARES.  NO FRACTIONAL
SHARES OF STOCK SHALL BE ISSUED OR DELIVERED PURSUANT TO THE PLAN OR ANY AWARD. 
THE COMMITTEE SHALL DETERMINE WHETHER CASH, OTHER AWARDS, OR OTHER PROPERTY
SHALL BE ISSUED OR PAID IN LIEU OF SUCH FRACTIONAL SHARES OR WHETHER SUCH
FRACTIONAL SHARES OR ANY RIGHTS THERETO SHALL BE FORFEITED OR OTHERWISE
ELIMINATED.


 


(J)                                     COMPLIANCE WITH CODE SECTION 162(M).  IT
IS THE INTENT OF THE COMPANY THAT EMPLOYEE OPTIONS, SARS AND OTHER AWARDS
DESIGNATED AS AWARDS SUBJECT TO SECTION 7(E) SHALL CONSTITUTE “QUALIFIED
PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF CODE SECTION 162(M). 
ACCORDINGLY, IF ANY PROVISION OF THE PLAN OR ANY AWARD AGREEMENT RELATING TO
SUCH AN AWARD DOES NOT COMPLY OR IS INCONSISTENT WITH THE REQUIREMENTS OF CODE
SECTION 162(M), SUCH PROVISION SHALL BE CONSTRUED OR DEEMED AMENDED TO THE
EXTENT NECESSARY TO CONFORM TO SUCH REQUIREMENTS, AND NO PROVISION SHALL BE
DEEMED TO CONFER UPON THE COMMITTEE OR ANY OTHER PERSON DISCRETION TO INCREASE
THE AMOUNT OF COMPENSATION OTHERWISE PAYABLE IN CONNECTION WITH ANY SUCH AWARD
UPON ATTAINMENT OF THE PERFORMANCE OBJECTIVES.


 


(K)                                  GOVERNING LAW.  THE VALIDITY, CONSTRUCTION
AND EFFECT OF THE PLAN, ANY RULES AND REGULATIONS RELATING TO THE PLAN AND ANY
AWARD AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS, AND
APPLICABLE FEDERAL LAW.


 


(L)                                     EFFECTIVE DATE; PLAN TERMINATION.  THIS
PLAN SHALL BECOME EFFECTIVE ON THE EFFECTIVE DATE OF THE REORGANIZATION PLAN. 
STOCKHOLDER APPROVAL OF THE PLAN SHALL BE OBTAINED THROUGH THE VOTE ON THE
REORGANIZATION PLAN FOLLOWED BY ENTRY OF AN ORDER CONFIRMING THE REORGANIZATION
PLAN.  THE PLAN SHALL TERMINATE ON THE DAY PRECEDING THE TENTH ANNIVERSARY OF
THE EFFECTIVE DATE AND NO AWARD MAY BE GRANTED THEREAFTER; PROVIDED, HOWEVER,


 


15

--------------------------------------------------------------------------------



 


THAT THE BOARD SHALL HAVE THE RIGHT TO EARLIER TERMINATE THE PLAN PROVIDED THAT
NO SUCH TERMINATION SHALL:  (I) IMPAIR OR ADVERSELY ALTER ANY AWARDS THERETOFORE
GRANTED UNDER THE PLAN, EXCEPT WITH THE CONSENT OF THE PARTICIPANT, OR (II)
DEPRIVE ANY PARTICIPANT OF ANY SHARES WHICH HE OR SHE MAY HAVE ACQUIRED THROUGH
OR AS A RESULT OF THE PLAN.


 


16

--------------------------------------------------------------------------------